124 Ga. App. 808 (1971)
186 S.E.2d 432
COLBERT
v.
AMERICAN FIRE & CASUALTY COMPANY et al.
46346.
Court of Appeals of Georgia.
Submitted June 30, 1971.
Decided October 27, 1971.
Rehearing Denied November 9, 1971.
Wade H. Leonard, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Williston C. White, for appellees.
HALL, Presiding Judge.
Claimant appeals from the judgment of the superior court affirming an award of the State Board of Workmen's Compensation on the sole ground that the award of the full board was null and void because it adopted the factual findings and award of the deputy director. This, he contends, is an unauthorized appellate-type review rather than the de novo proceeding to which he is entitled under Code Ann. § 114-708.
The contention is without merit. The award of the full board specifically stated that it had reviewed the entire record and made the same findings as had the deputy director. Therefore the award cannot be attacked as having made no independent findings of fact. Gatrell v. Employers Mut. Liab. Ins. Co., 226 Ga. 688 (177 SE2d 77); American Cas. Co. v. Wilson, 99 Ga. App. 219 (108 SE2d 137).
Further, the board is to be commended for being succinct. A full-blown recital of identical findings would have added nothing except more paper to a governmental structure already groaning under its weight.
Judgment affirmed. Bell, C. J., and Eberhardt, J., concur. Whitman not participating because of illness.